*422ORDER
After successfully appealing an ALJ’s finding that he was not disabled, Clarence Jackson filed this lawsuit seeking a decade’s worth of Social Security benefits, including proceeds that the agency had deducted to cover previous overpayments. The district court granted the Commissioner’s motion to dismiss for lack of subject-matter jurisdiction, finding that Jackson had not exhausted his administrative remedies with regard to challenging the ruling on the deductions. The court further noted that Jackson’s complaint was untimely in that it had not been filed within 60 days of the Appeals Council’s favorable decision.
Jackson appeals but his appellate brief does not address the district court’s grounds for dismissal. Although Jackson asserts that the court’s decision “constituted restraint on liberty activity,” he does not explain how the court erred in concluding that dismissal was appropriate. And although we construe pro se filings liberally, even uncounselled litigants must present arguments supported by citations to the record and legal authority. See Fed. R.App. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir.2001).
DISMISSED.